 

Exhibit 10.4

  

 [ex10-4img001.jpg]

 

SECURITY AGREEMENT

 

 

 

This Security Agreement (“Agreement”) is executed at Los Angeles, California on
December 31, 2013 by [__________], [__________] corporation (herein called
“Debtor”), in favor of UNION BANK, N.A. (herein called “Bank”) in connection
with (i) the Commercial Credit Agreement dated on or about the date hereof (the
“Credit Agreement”) between Talon International, Inc., a Delaware corporation,
and Bank and (ii) the Continuing Guaranty dated on or about the date hereof (the
“Guaranty”) executed by Debtor in favor of Bank.

 

As security for the payment and performance of all of Debtor’s obligations to
Bank under the Guaranty and the other Loan Documents (as defined in the Credit
Agreement), regardless of the manner in which or the time at which such
obligations arose or shall arise, whether direct or indirect, alone or with
others, or absolute or contingent, Debtor hereby grants a continuing security
interest in, and assigns and transfers to Bank, the following personal property,
whether or not delivered to or in the possession or control of Bank or its
agents, and whether now or hereafter owned or in existence, and all proceeds
thereof (hereinafter called the “Collateral”):

 

All present and hereafter acquired personal property including but not limited
to all cash, cash equivalents, accounts, bank and deposit accounts (including
any control account, disbursement account and any other bank accounts), chattel
paper, Swap Contracts (as defined below), instruments, books and records,
personal property aspects of leasehold estates in real property, contract
rights, general intangibles (including all intellectual property, stock, claims,
contract rights, and choses in action), goods, equipment, inventory, documents,
certificates of title, deposit accounts, returned or repossessed goods,
fixtures, commercial tort claims, insurance claims, rights and policies,
letter-of-credit rights, investment property, supporting obligations, and the
proceeds (including insurance proceeds), products, parts, accessories,
attachments, accessions, replacements, substitutions, additions, and
improvements of or to each of the foregoing.

 

“Accounts” means all accounts, whether or not defined as such in the Uniform
Commercial Code, now owned or hereafter acquired, including without limitation,
(a) all accounts receivable, other receivables, book debts and other forms of
obligations whether arising out of goods sold or services rendered or from any
other transaction (including any such obligations that may be characterized as
an account or contract under the Uniform Commercial Code), (b) all purchase
orders or receipts for goods or services, (c) all rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights or
rescission, replevin, reclamation and stoppage in transit and rights to returned
or repossessed goods), (d) all monies due or to become due under all purchase
orders and contracts for the sale of goods or the performance of services or
both or in connection with any other transaction (whether or not yet earned by
performance) now or hereafter in existence, including the right to receive the
proceeds of said purchase orders and contracts, and (e) all collateral security
and guaranties of any kind, now or hereafter in existence, with respect to any
of the foregoing.

 

“Inventory” means all inventory now owned or hereafter acquired, wherever
located, including without limitation all goods, merchandise and other personal
property held for sale or lease or which is furnished under any contract of
service or is held as raw materials, works or goods in process, materials and
supplies of every nature used or consumed or to be used or consumed in the
ordinary course of its business, whether now owned or hereafter acquired and the
proceeds of products thereof.

 

“Equipment” means all equipment now owned or hereafter acquired, wherever
located, including without limitation, all machinery, computers, machine tools,
motors, equipment, furniture, furnishings, fixtures, vehicles (including motor
vehicles and trailers), tools, parts, dies, jugs, goods (other than consumer
goods, farm products or inventory), and all attachments, accessories,
accessions, replacements, substitutions, additions, and improvements to any of
the foregoing.

 

In addition to the foregoing, “Collateral” shall include all accounts, general
intangibles and all rights to payment of any kind relating to or otherwise
arising in connection with or derived from any Swap Contract. As used herein,
“Swap Contract” shall mean any swap, option, forward, spot or similar contract
or agreement (or any combination thereof) relating to interest rates, foreign
currencies or exchange rates, commodities, equities or securities, debt
obligations or credit attributes, or other financial or economic measures or
quantities, heretofore or hereafter entered into between Debtor and Bank or an
affiliate of Bank that (a) is subject to the same master agreement or netting
agreement as any Interest Rate Hedge, or (b) is subject to an instrument or
agreement which recites that the obligations thereunder are secured hereby;
together with and including any and all modifications, replacements, extensions
and renewals thereof. As used herein, “Interest Rate Hedge” shall mean any
interest rate swap, forward swap or swaption, or interest rate cap or collar
transaction, or similar transaction, heretofore or hereafter entered into
between Debtor and Bank or any affiliate of Bank with respect to all or any part
of the indebtedness now or hereafter secured hereby in connection with or for
the purpose of hedging or mitigating, fully or partially, interest rate risk
under any debt instrument secured hereby.

  

 
 

--------------------------------------------------------------------------------

 

 

Debtor agrees not to change its state of organization or name, as identified
above, without Bank’s prior written consent.

 

AGREEMENT

 

1.       The term “credit” or “indebtedness” is used throughout this Agreement
in its broadest and most comprehensive sense. Collateral shall be security for
all nonconsumer indebtedness of Debtor to Bank in accordance with the terms and
conditions herein.

 

2.       Debtor will: (a) pay when due all indebtedness to Bank; (b) execute
such other documents and do such other acts and things as Bank may from time to
time require to establish and maintain a valid perfected security interest in
Collateral, including payment of all costs and fees in connection with any of
the foregoing when deemed necessary by Bank; (c) furnish Bank such information
concerning Debtor and Collateral as Bank may from time to time request,
including but not limited to current financial statements; (d) keep Collateral
separate and identifiable where such Collateral is currently located and permit
Bank and its representatives to inspect Collateral and/or records pertaining
thereto from time to time during normal business hours; (e) not sell, assign or
create or permit to exist any lien on or security interest in Collateral in
favor of anyone other than Bank unless Bank agrees thereto in writing and at
Debtor’s expense upon Bank’s request remove any unauthorized lien or security
interest and defend any claim affecting the Collateral; (f) pay all charges
against Collateral prior to delinquency including but not limited to taxes,
assessments, encumbrances, insurance and diverse claims, and upon Debtor’s
failure to do so Bank may pay any such charge as it deems necessary and add the
amount paid to the indebtedness of Debtor hereunder; (g) protect, defend and
maintain the Collateral and the perfected security interest of Bank and
initiate, commence and maintain any action or proceeding to protect the
Collateral; (h) reimburse Bank for any expenses, including but not limited to
reasonable attorneys’ fees and expenses (including the allocated costs of Bank’s
in-house counsel and legal staff) incurred by Bank in seeking to protect,
collect or enforce any rights in Collateral; (i) when required, provide
insurance in form and amounts and with companies acceptable to Bank and when
required, assign the policies or the rights thereunder to Bank; (j) maintain
Collateral in good condition and not use Collateral for any unlawful purpose;
(k) perform all of the obligations of the Debtor under the Collateral and save
Bank harmless from the consequence of any failure to do so; and (l) at its own
expense, upon request of Bank, notify any parties obligated to Debtor on any
Collateral to make payment to Bank and Debtor hereby irrevocably grants Bank
power of attorney to make said notifications and collections. Debtor hereby
appoints Bank the true and lawful attorney of Debtor and authorizes Bank to
perform any and all acts which Bank in good faith deems necessary for the
protection and preservation of Collateral or its value or Bank’s perfected
security interest therein, including transferring any Collateral into its own
name and receiving the income thereon as additional security hereunder. Bank
does not assume any of the obligations arising under the Collateral.

 

3.       Debtor warrants that: (a) it is and will be the lawful owner of all
Collateral free of all claims, liens, encumbrances and setoffs whatsoever, other
than the security interest granted pursuant hereto and any other liens agreed to
by Bank in writing; (b) it has the capacity to grant a security interest in
Collateral to Bank; (c) all information furnished by Debtor to Bank heretofore
or hereafter, whether oral or written, is and will be correct and true as of the
date given; and (d) if Debtor is an entity, the execution, delivery and
performance hereof are within its powers and have been duly authorized.

 

4.       The term “default” shall mean an “Event of Default” as defined in the
Credit Agreement.

 

5.       Whenever a default occurs and is continuing, Bank, at its option, may:
(a) without notice accelerate the maturity of any part or all of the
indebtedness and terminate any agreement for the granting of further credit to
Debtor; (b) sell, lease or otherwise dispose of Collateral at public or private
sale; (c) transfer any Collateral into its own name or that of its nominee;
(d) retain Collateral in satisfaction of obligations secured hereby, with notice
of such retention sent to Debtor as required by law; (e) notify any parties
obligated on any Collateral consisting of accounts, instruments, chattel paper,
choses in action or the like to make payment to Bank and enforce collection of
any Collateral; (f) file any action or proceeding which Bank may deem necessary
or appropriate to protect and preserve the right, title and interest of the Bank
in the Collateral; (g) require Debtor to assemble and deliver any Collateral to
Bank at a reasonably convenient place designated by Bank; (h) apply all sums
received or collected from or on account of Collateral, including the proceeds
of any sale thereof, to the payment of the costs and expenses incurred in
preserving and enforcing rights of Bank, including reasonable attorneys’ fees
(including the allocated costs of Bank’s in-house counsel and legal staff), and
indebtedness secured hereby in such order and manner as Bank in its sole
discretion determines; Bank shall account to Debtor for any surplus remaining
thereafter, and shall pay such surplus to the party entitled thereto, including
any second secured party who has made a proper demand upon Bank and has
furnished proof to Bank as requested in the manner provided by law; in like
manner, Debtor agrees to pay to Bank without demand any deficiency after any
Collateral has been disposed of and proceeds applied as aforesaid; and
(i) exercise its banker’s lien or right of setoff in the same manner as though
the credit were unsecured. Bank shall have all the rights and remedies of a
secured party under the Uniform Commercial Code of the State of California and
in any jurisdiction where enforcement is sought, whether in said state or
elsewhere. All rights, powers and remedies of Bank hereunder shall be cumulative
and not alternative. No delay on the part of Bank in the exercise of any right
or remedy shall constitute a waiver thereof and no exercise by Bank of any right
or remedy shall preclude the exercise of any other right or remedy or further
exercise of the same remedy.

  

 
-2- 

--------------------------------------------------------------------------------

 

 

6.       Debtor waives: (a) all right to require Bank to proceed against any
other person including any other Debtor hereunder or to apply any Collateral
Bank may hold at any time or to pursue any other remedy, and Collateral,
endorsers or guarantors may be released, substituted or added without affecting
the liability of Debtor hereunder; (b) the defense of the statute of limitations
in any action upon any obligations of Debtor secured hereby; (c) any right of
subrogation and any right to participate in Collateral until all obligations
secured hereby have been paid in full; and (d) to the fullest extent permitted
by law, any right to oppose the appointment of a receiver or similar official to
operate Debtor’s business.

 

7.       The right of Bank to have recourse against Collateral shall not be
affected in any way by the fact that the credit is secured by a mortgage, deed
of trust or other lien upon real property.

 

8.       The security interest granted herein is irrevocable and shall remain in
full force and effect until there is payment in full of the indebtedness or the
security interest is released in writing by Bank.

 

9.        Debtor shall be obligated to request the release, reassignment or
return of Collateral after the payment in full of all existing obligations. Bank
shall be under no duty or obligation to release, reassign or return any
Collateral except upon the express written request of Debtor and then only where
all of Debtor’s obligations hereunder have been paid in full.

 

10.     All words used herein in the singular shall be deemed to have been used
in the plural when the context and construction so require.

 

11.     This Agreement shall inure to the benefit of and bind Bank, its
successors and assigns and each of the undersigned, their respective heirs,
executors, administrators and successors in interest. Upon transfer by Bank of
any part of the obligations secured hereby, Bank shall be fully discharged from
any liability with respect to Collateral transferred therewith.

 

12.     Whenever possible, each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but, if any
provision of this Agreement shall be prohibited or invalid under applicable law,
such provisions shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such or the remaining
provisions of this Agreement.

 

The grant of a security interest in proceeds does not imply the right of Debtor
to sell or dispose of any Collateral without the express consent in writing by
Bank.

 

 

 



[Name of Debtor]  

 

 

 

     

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

-3-